March 22, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Notice of disclosure pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, included in Annual Report and Form 20-F for the year ended December 31, 2012 of Statoil ASA Dear Sirs: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that Statoil ASA has made disclosure pursuant to those provisions in its Annual Report on Form 20-F for the year ended December 31, 2012, which was filed with the Securities and Exchange Commission on March 22, 2013. Sincerely, STATOIL ASA By: /s/ Hans Henrik Klouman Name: Hans Henrik Klouman Title: General Counsel
